  Case 1:20-cr-00030-BMC Document 24 Filed 04/01/21 Page 1 of 2 PageID #: 69

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
RCH                                                 271 Cadman Plaza East
F. #2019R00927                                      Brooklyn, New York 11201


                                                    April 1, 2021

By ECF

The Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Ivan Reyes Arzate
                      Criminal Docket No. 20-030 (BMC)

Dear Judge Cogan:

               The parties respectfully submit this written status update to the Court in the
above-captioned matter and to respectfully request that the Court adjourn the upcoming status
conference scheduled for April 8, 2021, for 60 days. The government has continued the
process of collecting, reviewing and producing discovery to the defendant on a rolling basis,
and recently produced more than 80,000 pages of discovery material pursuant to Federal Rule
of Criminal Procedure 16. In addition, the parties have continued to engage in plea
negotiations during this time period and, on the basis of those negotiations, the government
recently provided defense counsel with a proposed plea agreement. Despite this progress, the
parties continue to face delays in preparing for a potential trial in this case, in light of the
COVID-19 pandemic, including limitations on defense counsel’s ability to meet with the
defendant and review the discovery materials, as well as the government’s ability to continue
collecting discovery materials for disclosure and meet with incarcerated witnesses.

              The parties respectfully request that the Court adjourn the status conference
scheduled for April 8, 2021, for a period of 60 days to permit the parties to focus their efforts
on plea negotiations and for the defendant and defense counsel to review the proposed plea
  Case 1:20-cr-00030-BMC Document 24 Filed 04/01/21 Page 2 of 2 PageID #: 70




agreement from the government. Further, the parties agree that an order of excludable delay
is appropriate here, based on the Court’s previous complex case designation in this matter and
the party’s ongoing plea negotiations.


                                                  Respectfully submitted,

                                                  MARK J. LESKO
                                                  Acting United States Attorney

                                           By:      /s/
                                                  Michael P. Robotti
                                                  Ryan Harris
                                                  Erin Reid
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000




cc:    Mark DeMarco, Esq.
       Clerk of the Court (BMC) (by ECF)




                                              2
